   Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 1 of 7



UNITED STATES DISTRICT COURT                             SOUTHERN DISTRICT OF TEXAS
                                                                           United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   November 15, 2019
Realogy Holdings Corp.,                      §
                                                                                   David J. Bradley, Clerk
                                             §
               Plaintiff,                    §
                                             §
'Versus                                      §                    Civil Action H-rg-ro6r
                                             §
Seita Jongebloed,                            §
                                             §
               Defendant.                    §


                               Preliminary Injunction

           An injunction is imposed because Seitajongebloed is clearly dissembling.
    Her stories are inconsistent and make d~ar her willful destruction of evidence.


    r.     Seita] ongebloed.
           Realogy Holdings Corp., filed this case. Martha T umer Sotheby' s
    International Realty is a real estate broker affiliated with Realogy. Seita
    Jongebloed worked for Martha T umer for approximately four years as a sales
    manager and the vice president of sales.
           Jongebloed' s responsibilities included: (a) recruiting new sales agents; (b)
    retaining Martha T umer agents; (c) developing strategies for competing with
    other brokers; and (d) assisting agents with their sales, pitches, and closings, for
    Martha T umer' s clients. She regularly visited and worked at all six Martha
    Turner offices in Houston.
           Jongebloed was in the top management ofMartha T umer. She had access
    to confidential and proprietary information ofMartha T umer, Realogy, and their
    affiliates. Her status included: (a) all aspects of Martha T umer' s operations; (b)
    local and national initiatives and proprietary tools to recruit and retain top sales
    agents; (c) the highest percentage of an agent's commission that Martha T umer
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 2 of 7


would pay its agents; and (d) Martha Turner's plans to compete with Urban
Compass, Inc., and Compass RE Texas, ILC, and their affiliates.
          On August 22, 20I8,]ongebloed accepted restricted stock options from
Realogy and electronically signed a res1:ricted stock agreement. She received
consideration under this agreement, inclt.ding the right to acquire and own stock
in the company, access to new confidentid information, and specialized training.
Under this contract, Jongebloed agreed with Realogy and Martha Turner to
several limits contained in restrictive covenants.
         Jongebloed told Martha Turner that she was resigning on February I,
20I9. That same day,Jongebloed accepted an offer with Compass to help lead
its new Houston brokerage and serve as its sales manager, also referred to as the
brokerage manager. She began working :1t Compass on February I I, 20I9. In
this position,] ongebloed is responsible fc r duties parallel to those she was doing
for Martha Turner. The Compass office ::s 2.24 miles away from one of Martha
Turner's offices.
          Fallowing attempts by Realogy to procure J ongebloed' s compliance with
the restrictive covenants agreement, Compass placedjongebloed on paid leave
from February IS, 20I9, until March I6, 20I9.
          Realogy filed this lawsuit on !ltiarch 2I, 20I9, and moved for an
injunction onjune I4, 20I9.


2.        Contract.
         The agreement for restrictive covenants 1 has three main parts. The first
section precludes J ongebloed from soliciting or doing business that competes
with Realogy or its affiliates. It bars htr from interfering with the business
relationships of Realogy and its affiliates, and from soliciting or hiring their
workers.




r   See Restrictive Covenants Agreement, docket entry r-2, Ex. B.
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 3 of 7


          The next section restricts J ongebloed for one year from working in a
similar position for a competitor within fifteen miles of any branch where she
had had responsibilities while at Martha Turner.
          The third section dictates that Jongebloed may not disclose or use
confidential information - as defined by the contract - of Realogy and its
affiliates.


3.        Practicing Law.
         Jongebloed claims that she did significant legal work for Martha Turner.
She asserts that the contract is unenforceable because it restricts her right to
practice as a lawyer.
         J ongebloed has a law degree and 1 Texas law license - no one disputes
this. She apparently was general counsel for Greenwood King Properties before
working for Martha Turner. Holding a license to practice law and previously
having worked as a lawyer do not mean] ongebloed is a practicing lawyer in every
role of her business life or that she did legal work for Martha Turner.
         Jongebloed was the sales manager at Martha Turner. Martha Turner has
a legal department, and J ongebloed did not work in it. Turner's general counsel
was in the courtroom during the preliminary injunction hearing, available to
testify, and J ongebloed did not call him.
          Lisa Baer has nothing to contribute. She did not appear at the hearing.
The only thing the court has from Baer is her declaration that she "sought out
Ms. J ongebloed' s advice on a number of complex matters because she was an
attorney" and that "Ms.jongebloed prov[ded [her} with legal advice on matters
where [she] was acting as an agent on be:1alf of MTSIR. " 2 This is not evidence of
J ongebloed' s having worked as a lawyer for Martha Turner. It is a friend's
attempt to help.
          On her resume,] ongebloed did not represent to employers that she was
a lawyer for Martha Turner. She listed nine duties for which she had been

2
    Def.'sEx. 5·
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 4 of 7


responsible; none was legal. J ongebloed did not market herself to future
employers as having practiced law for M~.rtha Turner. The position she applied
for and accepted with Compass is not legal in nature. When she contacted
Compass's head of talent through Linkedln, she asked about "leadership
opportunities" and said that she had "hdd positions in management at two of
the leading brokerage firms here in Hou~;ton." 3
           Seitaj ongebloed is aTexas lawyer who in her life practiced some, but who

has been managing recruitment and sales for the last four years. She was not a

lawyer for Martha Turner and is not for Compass. The contract is enforceable.


4·         Missing Information.
          Jongebloed- by her own admission- habitually used spiral notebooks
to take notes during management menings and company events. She and
company witnesses testified that she used many of the same kind of notebook
throughout her employment at Martha Turner. She also swore that she kept
every notebook in a specific cabinet in her office when she was done with them.
These notebooks contain confidential information and are Realogy' s property.
           The court orderedjongebloed to give Realogy these notebooks injune.
She responded by giving Realogy one notebook- containing childrens' drawings,
arithmetic, and a few pages of notes about her resignation meeting- and is now
saying that she may have thrown away the other notebooks at the end of 2018.
           The court ordered Jongebloed a second time to either produce her
notebooks or file a statement explaining why and how she discarded them. She
said that she only took that one notebook from Realogy and that she may have
thrown the others away before leaving Jv[artha Turner.
           The court also ordered J ongebloed to produce her iPad, hardcopy
calendars, and the scan of her cellular telephone. She withheld the data in her
telephone, and this time swore that s~.e may have destroyed the hardcopy


3   Sec Pl.'s Ex. 2.3.
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 5 of 7


calendars with the notebooks. The pages of calendars she has given Realogy have
been incomplete and sporadically supplied, just as her other productions have
been.


5·         Contract Signing.
          Realogy has shown that]ongebloed must have clicked on the restrictive
covenants agreement before the system would let her click "Accept" for the
stock. It also produced an email that was sent to Jongebloed explaining that she
would be accepting the covenants by accepting the stock. 4
          When presented with abundant tvidence from technicians that Martha
Turner's system would not let her sign the contract without accepting the non-
compete portion of the agreement, she stlll would not admit to having signed it.
          She clicked that she had read the non-compete agreement and signed it.


6.        Conclusion.
          Jongebloed has either withheld important evidence or wilfully destroyed
it. She continues to insist that she does not remember signing the restrictive
covenants agreement.] ongebloed is aTexas lawyer and sophisticated party. Her
alleged ignorance of the non-compete clause of the agreement is clearly a
fabrication.
          Jongebloed has changed her story !;everal times since her resignation. Her
first lawyer said that] ongebloed left Martha T umer because ofher circumstances
there, including that the President would say that she hates skinny blondes and
would remind] ongebloed that Catholics helped Nazis flee Germany after World
War II. 5 Later, during the injunction hearing,Jongebloed testified that the only
reason she left Martha T umer was because she did not want to keep recruiting.




4
    See Pl.'s Ex. 44·
5   Pl.'s Ex. 36.

                                          -s-
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 6 of 7


       Anyone who changes stories as much asjongebloed has and who does
not respond to court orders is hiding something. At Compass, she may have
been hired for her skills and background of knowledge and experience - but not
for Martha Turner's proprietary information.
      J ongebloed told many versions of her story at different points of the
hearing, sometimes offering three or four different versions of an answer to the
same question before giving up. She had multiple stories as to what she did with
her work notebooks; most were inconsist1~nt with her preceding stories and none
made any sense. She has no credibility.
       The agreement between Realogy and J ongebloed is enforceable, and its
restrictions are reasonable.


7·     Injunction.
       Seita Jongebloed is enjoined for one year from the date this order is
entered from:
       (A)      Directly or indirectly work[ng for Urban Compass, Inc.; Compass
                RETexas, LLC; or any other real estate brokerage, in a similar role
                to her position at Martha Turner So the by's International Realty
                within fifteen miles of the lvfartha Turner Sotheby' s International
                Realty offices;
       (B)      directly or indirectly recruiting, soliciting, hiring, or contracting
                with any employee, agent, or independent contractor of Martha
                Turner Sotheby' s International Realty or its affiliates during the
                24   months preceding February    I, 2019;   and
       (C)      using or disclosing confidential information ofRealogy Holdings
                Corp., Martha Turner Sotheby's International Realty, or their
                affiliates.
       By November r8,         2019,   Seita .Jongebloed must return to Realogy
Holdings Corp., all confidential information - whatever the form - in her
possession or explain precisely in writin~; what she has done and when.


                                          -6-
Case 4:19-cv-01061 Document 87 Filed on 11/15/19 in TXSD Page 7 of 7




      Realogy Holdings Corp., must deposit a $r,ooo.oo bond. The court
denies Seita] ongebloed' s request to increase this amount based on her monthly
compensation.




      Signed on November      15 , 2.019, at Houston, Texas.


                                    -   .c::
